IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50289


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                versus

LEN CARTER,

                                            Defendant-Appellant.



          Appeal from the United States District Court
               for the Western District of Texas
                       (SA-97-CR-205-ALL)


                           January 14, 2000

Before POLITZ, GIBSON*, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:

     AFFIRMED.    See 5th Cir. R. 47.6.**




    *
     Circuit Judge of the Eighth Circuit, sitting by designation.
    **
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.